Exhibit 10.18


LEASE TO GPS INDUSTRIES, INC.
 Table of Contents


ARTICLE 1 DEFINITIONS
1
   
1.1
Certain Defined Terms.
1
1.2
Other Terms.
2
     
ARTICLE 2 PREMISES
2
   
2.1
Premises and Building.
2
2.2
Lease of Premises.
2
     
ARTICLE 3 NET LEASE
2
   
ARTICLE 4 TERM
2
   
4.1
Commencement Date.
2
4.2
Term.
2
     
ARTICLE 5 RENT
2
   
5.1
Annual Rent.
2
5.2
Payment of Rent.
3
     
ARTICLE 6 SECURITY DEPOSIT
3
   
ARTICLE 7 USE
3
   
7.1
Limitations.
3
7.2
Nuisances.
3
     
ARTICLE 8 MAINTENANCE
3
   
8.1
By Tenant.
3
8.2
By Landlord.
4
     
ARTICLE 9 PARKING AREAS
4
   
9.1
Public Rights.
4
9.2
Advertising.
4
 
   
ARTICLE 10 SURRENDER OF PREMISES
4
   
10.1
Surrender.
4
10.2
Removal of Fixtures.
4
10.3
Holdover.
4
     
ARTICLE 11 QUIET ENJOYMENT
4
   
ARTICLE 12 ASSIGNMENT
5
   
12.1
Limitations.
5
12.2
Bankruptcy.
5
     
ARTICLE 13 UTILITIES
6
   
13.1
Utilities and Janitorial Services.
6
13.2
Trash.
6
     
ARTICLE 14 SIGNAGE
6

 

--------------------------------------------------------------------------------


 
ARTICLE 15 ALTERATIONS TO THE PREMISES
6
   
ARTICLE 16 LIENS
6
   
ARTICLE 17 INSURANCE
7
     
17.1
Required Coverages.
7
17.2
Minimum Requirements.
7
17.3
Claims.
7
   
ARTICLE 18 CASUALTY
8
   
18.1
Partial Destruction.
8
18.2
Other Conditions.
8
18.3
Abatement.
8
18.4
Termination by Tenant.
8
     
ARTICLE 19 INDEMNIFICATION
8
   
ARTICLE 20 INSPECTION AND REPAIR
9
   
ARTICLE 21 DEFAULT
9
   
21.1
Event of Default.
9
21.2
Remedies.
9
21.3
Nonexclusive Remedies.
10
21.4
Interest.
10
21.5
Default by Landlord.
10
   
ARTICLE 22 WAIVER; ESTOPPEL; ACCORD AND SATISFACTION
11
   
ARTICLE 23 SUBORDINATION AND NONDISTURBANCE
11
   
23.1
Subordination.
11
23.2
Nondisturbance.
12
23.3
Rights of Security Instrument Holder.
12
   
ARTICLE 24 CONDEMNATION
12
     
24.1
Taking.
12
24.2
Damages.
13
   
ARTICLE 25 TAXES
13
   
25.1
Taxes on Property.
13
25.2
Taxes on Rent.
13
25.3
Payment by Landlord.
13
   
ARTICLE 26 RIGHT TO SELL
13
   
ARTICLE 27 NOTICES
13
   
ARTICLE 28 ENVIRONMENTAL MATTERS
14
     
28.1
Tenant's Restrictions.
14
28.2
Environmental Clean-up.
14
     
ARTICLE 29 BROKERAGE COMMISSIONS
15
   
ARTICLE 30 ATTORNEY'S FEES
15
   
ARTICLE 31 LIMITATION OF LIABILITY
 

 

--------------------------------------------------------------------------------


 
ARTICLE 32 MISCELLANEOUS
15
   
32.1
Entire Agreement.
15
32.2
Severability.
15
32.3
Force Majeure.
15
32.4
Radon.
15
32.5
Exhibits.
16
32.6
Governing Law.
16
32.7
Arbitration.
16
32.8
Binding Effect.
16
32.9
Usage.
16
32.10
No Third Party Rights.
16
32.11
No Recording.
16
32.12
Time of Essence.
16

 
 
 

--------------------------------------------------------------------------------


 
LEASE



THIS LEASE is made and entered into effective as of 1 September 2008 by and
between Jordyn Holdings III, LLC, as Landlord, and GPS Industries, Inc., as
Tenant.


W I T N E S S E T H :


In consideration of the mutual covenants and agreements hereinafter set forth,
and the rent reserved by Landlord to be paid by Tenant, Landlord hereby leases
and demises unto Tenant, and Tenant hereby does lease from Landlord, that
certain real property situated in Sarasota County, Florida, hereinafter
described, for the terms, and at the rentals, and upon the terms and conditions,
hereinafter set forth:


ARTICLE 1
DEFINITIONS


1.1          Certain Defined Terms.  As used herein, the following capitalized
terms shall have the following meanings (such meanings to be applicable to both
the singular and the plural form of the terms defined):


A.      “Attorney's Fees” shall mean reasonable attorney's fees incurred by a
party, including attorney's fees for arbitration, trial, and appellate
proceedings.


B.      “Building” shall have the meaning set forth in Article 2.1.


C.      “Commencement Date” shall have the meaning set forth in Article 4.1.


D.      “Event of Default” shall have the meaning set forth in Article 21.1.


E.      “Governmental Regulations” shall mean all laws, ordinances, and
regulations now or hereafter enacted by any Federal, state, or local
governmental or quasi-governmental body having jurisdiction of the Premises or
the Building.


F.      “Hazardous Substances” shall mean flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any Governmental Regulations.


G.      “Indemnify” shall mean to hold harmless from, and defend against, all
claims, demands, actions, causes of action, losses, expenses, damages,
liabilities, and Attorney's Fees arising out of or incurred in connection with
an identified circumstance, incident, condition, relationship, time period, or
other matter.


H.      “Landlord” shall mean Jordyn Holdings III, LLC, any successor or legal
representative of Jordyn Holdings III, LLC, or any person or entity to whom all
rights of Jordyn Holdings III, LLC, under this Lease are hereafter assigned
pursuant to a duly executed written instrument.


I.      “Premises” shall have the meaning set forth in Article 2.1.


J.      “Security Instrument” shall have the meaning set forth in Article 23.1.
 
1

--------------------------------------------------------------------------------


 
K.      “Taking” shall have the meaning set forth in Article 24.1.


L.      “Tenant” shall mean GPS Industries, Inc., its successors and permitted
assigns.


1.2          Other Terms.  All capitalized terms used in this Lease which are
not defined in this Article 1 shall have the meanings set forth elsewhere in
this Lease.


ARTICLE 2
PREMISES


2.1          Premises and Building.  Landlord is the owner of that certain
parcel of land (the “Premises”) in Sarasota County, Florida, more particularly
described as follows:


The Fruitville Professional Villas
1358 Fruitville Road, Unit 310
Sarasota, FL 34236


which land is improved with a building (the “Building”) and other related
improvements constructed thereon.


2.2          Lease of Premises.  The real property hereby leased by Landlord
unto Tenant consists of the Premises, together with the Building and other
improvements constructed thereon, including Office furnishings and furniture,
kitchen appliances and fixtures.


ARTICLE 3
NET LEASE


Except for the monetary obligations of Landlord expressly set forth herein, this
Lease is intended in all respects to be a net lease, and Tenant shall pay to
Landlord, net throughout the term hereof, the rent amounts set forth in Article
5, free of any offset, abatement, or other deduction whatsoever.  Landlord shall
not be required to make any payments of any kind whatsoever with respect to the
Premises, except as may be expressly set forth to the contrary herein.


ARTICLE 4
TERM


4.1          Commencement Date.  As used herein, the “Commencement Date” shall
mean the date of this Lease first above written.


4.2          Term.  The term of this Lease, and the accrual of rents hereunder,
shall commence on the Commencement Date and shall terminate on 1 September 2010,
unless sooner terminated by either the Landlord or Tenant on thirty (30) days
written notice to the other party..




ARTICLE 5
RENT


5.1          Annual Rent.  During the term of this Lease, Tenant shall pay to
Landlord, without demand, setoff, or deduction, annual rent of $30,000.00,
payable at the rate of $2500 per month.
 
2

--------------------------------------------------------------------------------


 
5.2          Payment of Rent.  The annual rent shall be payable in advance on
the first day of each calendar month.  If the Commencement Date is not on the
first day of a calendar month, then the monthly rental for the period between
the Commencement Date and the first day of the following month shall be
prorated, on a per diem basis, and shall be payable on the Commencement
Date.  In addition, an amount equal to the monthly rent for the first full
calendar month and the last full calendar month of the term of this Lease shall
be paid by Tenant to Landlord on the Commencement Date.


ARTICLE 6
SECURITY DEPOSIT


On or before the Commencement Date, Tenant shall pay to Landlord a security
deposit (the “Security Deposit”) in an amount equal to ZERO DOLLARS
($0.00).  Upon the occurrence of any default by Tenant, Landlord may, from time
to time, without prejudice to any other remedy, use the Security Deposit to the
extent necessary to pay any arrears of rent, or to pay any other sums owed to
Landlord, or to pay the cost of any damage, injury, expense, or liability caused
by any default by Tenant hereunder.  Any remaining balance of the Security
Deposit shall be returned by Landlord to Tenant within a reasonable period of
time after the termination or expiration of this Lease.  The Security Deposit
shall not be considered an advance payment of rent or a measure of Landlord’s
damages in case of default by Tenant. Tenant shall not be entitled to receive,
and shall not receive, any interest on the Security Deposit, and Landlord may
commingle the same with other monies of Landlord.  In the event Landlord applies
the Security Deposit or any portion thereof to the payment of any sum described
above without this Lease terminating contemporaneously therewith, Tenant shall
immediately deposit with Landlord an amount of money equal to the amount so
applied, and such amount shall be deemed to be part of the Security Deposit.  In
the event of a sale or transfer of Landlord’s interest hereunder, Landlord shall
have the right to transfer the Security Deposit to such purchaser or transferee,
in which event Tenant shall look only to such purchaser or transferee for the
return of the Security Deposit, and Landlord shall thereupon be released from
all liability to Tenant for the return of the Security Deposit.


ARTICLE 7
USE


7.1          Limitations.  Tenant shall use the Premises exclusively for the
operation of Tenant’s GPS business, and for no other use or purpose
whatsoever.  Tenant shall comply with all Governmental Regulations, and such
reasonable rules and regulations as may be established by Landlord, pertaining
to Tenant's use of the Premises.  Rules and regulations established by Landlord
shall not materially interfere with the reasonable conduct of Tenant's business.


7.2          Nuisances.  Tenant shall not make, suffer, or permit any unlawful,
improper, or offensive use of the Premises, or any part thereof, or permit any
nuisance thereon.  Tenant shall not make any use of the Premises which would
make void or voidable, or cause an increase in the cost of, any policy of fire
or extended coverage insurance covering the Premises or the Building.  Tenant
shall not permit rubbish, refuse, or garbage to accumulate, or any fire or
health hazard to exist, upon or about the Premises.  Tenant shall not leave the
Premises vacant or suffer or permit any waste or mistreatment thereof.


ARTICLE 8
MAINTENANCE


8.1          By Tenant.  Tenant shall maintain the Premises and the Building
(including, without limitation, the parking lot; utility lines, connections, and
facilities; all landscaping; the Building's foundation, exterior walls, doors,
windows, structural elements, roof, plumbing, and electrical, mechanical, air
conditioning, and septic systems; the interior of the Building; and all
alterations to the Building made by Tenant pursuant to Article 15) in a clean
and sightly condition, in good and substantial repair, and in conformity with
Governmental Regulations; provided, however, that Tenant shall not be liable for
or required to make any repairs to the Premises or Building which are required
by, related to, or arise out of the negligence, fault, misfeasance, or
malfeasance of Landlord or its employees, agents, invitees, or licensees.
 
3

--------------------------------------------------------------------------------



 
8.2          By Landlord.  Notwithstanding anything to the contrary contained
herein, Landlord shall not be obligated to maintain or make repairs or
replacements to the Premises or the Building.  If Tenant refuses to make any
repairs for which Tenant is liable and such repairs are undertaken by Landlord,
such repairs shall be solely at the expense of Tenant, and Tenant shall pay such
expense within 15 days after notice thereof from Landlord.


ARTICLE 9
PARKING AREAS


9.1          Public Rights.  To the extent that it is necessary to prevent the
acquisition of public rights in and to the Premises, Landlord may from time to
time temporarily close portions of the parking areas, erect private boundary
markers, and take such other steps as Landlord deems appropriate for that
purpose, provided no interference with Tenant’s truck access results.  Such
action shall not constitute or be considered an eviction or disturbance of
Tenant's quiet possession of the Premises.


9.2          Advertising.  Neither the parking areas nor any other exterior
portion of the Premises shall be used by Tenant, or any agent or employee of
Tenant, for any advertising, political campaigning, or other similar use,
including, without limitation, the dissemination of advertising or campaign
leaflets or flyers.


ARTICLE 10
SURRENDER OF PREMISES


10.1        Surrender.  Tenant shall, upon expiration of the term hereof, or any
earlier termination of this Lease for any cause, surrender to Landlord the
Premises, including, without limitation, all alterations, improvements, and
other additions thereto that have been made or installed by either party in or
upon the Premises, in good and clean condition and repair, ordinary wear and
tear and casualty damage, if any, excepted.


10.2        Removal of Fixtures. If Tenant is not then in default, Tenant may
remove (and shall remove at Landlord’s request) its signs and other non-attached
personal property (including but not limited to all of Tenant's furniture,
equipment, and trade fixtures).  Tenant may not remove other fixtures or
property of Landlord leased by Landlord to Tenant pursuant to this
Lease.  Tenant shall repair and correct any damage caused by removal of signs or
other property.


10.3        Holdover.  If Tenant fails to surrender the Premises in accordance
with the provisions of Article 10.1: (a) Tenant's holding over in possession of
the Premises shall be construed to be a tenancy at sufferance; and (b) during
the period of Tenant’s holdover, Tenant shall pay to Landlord monthly rent at
double the rate set forth in Article 5.1, unless Landlord has approved in
writing a holdover term specifying a lesser rent.


ARTICLE 11
QUIET ENJOYMENT


Landlord covenants that so long as Tenant pays the rent reserved in this Lease
and performs its agreements hereunder, Tenant shall have the right to quietly
enjoy and use the Premises for the term of this Lease, subject to the provisions
hereof; Governmental Regulations; and restrictions, reservations, mortgages, and
easements of record.  Landlord represents and warrants to, and covenants with,
Tenant (as applicable) that: (a) Landlord owns fee simple title to the Premises;
and (b) Landlord shall pay all sums due under, and keep in good standing, all
Security Instruments, if any, encumbering the Premises.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 12
ASSIGNMENT


12.1        Limitations.  Tenant shall not assign this Lease or any right
hereunder, nor sublet all or any part of the Premises, without first obtaining
the express prior written consent of Landlord, which consent shall not be
unreasonably withheld.


A.      Notwithstanding the foregoing provisions of this Article 12.1, Landlord
shall not withhold consent to an assignment of this Lease, or a sublease of all
or any part of the Premises, to an entity controlled by, controlling, or under
common control with Tenant.


B. Should Landlord consent to an assignment of this Lease, or to a sublease,
Tenant shall guarantee payment of all rent herein reserved until the expiration
of the term hereof, and no failure of Landlord to collect promptly from any
assignee or sublessee shall release or relieve Tenant from its guaranty or
obligation of payment of such rents.


C.      The consent by Landlord to any assignment or sublease shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment or sublease.  Receipt by Landlord of rental due hereunder from any
party other than Tenant shall not be deemed to be a consent to any such
assignment or sublease or relieve Tenant of its obligation to pay rental or
other charges for the full term of this Lease.


D.      Each assignment or sublease to which there has been consent by Landlord,
or for which Landlord's consent is not required, shall be by instrument in
writing, in form satisfactory to Landlord and executed by Tenant and the
assignee or sublessee, by which the assignee or sublessee shall agree in writing
for the benefit of Landlord to assume, be bound by, and perform the terms,
covenants, and conditions of this Lease.  An executed copy of such written
instrument shall be promptly delivered to Landlord.


12.2        Bankruptcy.  Notwithstanding any provisions of Article 12.1 to the
contrary, in the event that this Lease is attempted to be assumed under Federal
bankruptcy law by a trustee in bankruptcy for Tenant or by Tenant as debtor in
possession (collectively referred to as “Trustee”), and there then exists an
Event of Default, such attempted assumption shall not be effective unless
Trustee:  (a) cures, or provides adequate assurance that it will promptly cure,
such default; (b) compensates, or provides adequate assurance that it will
promptly compensate, Landlord for any actual pecuniary loss to Landlord
resulting from such default; and (c) provides adequate assurance of future
performance of Tenant's obligations and covenants under this Lease.  For
purposes of this Article 12.2, “adequate assurance of future performance” shall
be deemed to include, without limitation, assurance of source of rental and
other consideration due under this Lease.  If Landlord shall not be permitted to
terminate this Lease as provided herein because of the provisions of the Federal
Bankruptcy Code (currently Title 11 of the United States Code), Trustee shall,
within 15 days after request by Landlord to the bankruptcy court, assume or
reject this Lease, and neither Tenant nor Trustee shall seek or request any
extension or adjournment of such time requirement.  In no event after the
assumption of this Lease by Trustee shall any existing default remain uncured
for a period in excess of 10 days.  Landlord shall have no obligation to provide
Trustee with any service or utilities unless Trustee shall have paid, and is
current on all payments of, the rental obligations due under this Lease.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 13
UTILITIES


13.1        Utilities and Janitorial Services.  Tenant shall pay all costs and
expenses for all utilities (including water, sewer, electricity, gas, and
telephone) and janitorial services furnished to the Premises by order of Tenant
during the term of this Lease.


13.2        Trash. Tenant shall place all garbage and trash from the Building in
trash bins to be placed upon the Premises by Tenant or by the entity providing
trash removal service to the Building.  Tenant shall pay the cost of trash
removal service ordered by Tenant or provided by Sarasota County.


ARTICLE 14
SIGNAGE


Except for existing Building signs as of the Commencement Date, Tenant shall not
place upon any exterior door, roof, wall, or window of the Building any sign,
decoration, lettering, awning, canopy, or advertising matter or other thing of
any kind, or place any freestanding sign within or upon the Premises, without
first obtaining Landlord's express prior written consent, which consent shall
not be unreasonably withheld. Tenant shall maintain any such sign, awning,
canopy, decoration, lettering, advertising matter, or other thing approved by
Landlord in good condition and repair at all times and remove the same at the
end of the term of this Lease as and if requested by Landlord.  Upon removal
thereof, Tenant shall repair any damage to the Premises or the Building caused
by such installation or removal.


ARTICLE 15
ALTERATIONS TO THE PREMISES


Tenant shall make no alteration or addition to the Premises, without first
obtaining the express prior written consent of Landlord, which consent shall not
be unreasonably withheld.  Landlord's consent to any alteration or addition to
the Premises shall create no responsibility or liability on the part of Landlord
for their completeness, design sufficiency, or compliance with Governmental
Regulations.


ARTICLE 16
LIENS


Tenant shall make full and prompt payment of all sums necessary to pay for the
cost of repairs, alterations, improvements, changes, or other work done by
Tenant to the Premises.  Tenant shall Indemnify Landlord against all such costs
and liabilities incurred by Tenant, and against all construction liens arising
out of any such work, which may be asserted, claimed, or charged against
Landlord, the Premises, or the Building.  Notwithstanding anything to the
contrary in this Lease, the interest of Landlord in the Premises shall not be
subject to liens for improvements made by or for Tenant, whether or not the same
shall be made or done in accordance with this Lease or otherwise.  In no event
shall Landlord or the interest of Landlord in the Premises be liable for, or
subjected to, any liens under the Florida Construction Lien Law for improvements
or work made by or for Tenant.  In the event any notice or claim of lien shall
be asserted of record against the interest of Landlord in the Premises on
account of any improvement or work done by or for Tenant or any person claiming
by, through, or under Tenant, or the cost of which is the responsibility of
Tenant, Tenant shall have such notice or claim of lien canceled and discharged
of record as a claim against the interest of Landlord in the Premises (either by
payment and satisfaction or by removal by transfer to bond or deposit as
permitted by law) within 10 days after notice to Tenant by Landlord.  Any fees
and costs incurred by Landlord resulting from a lien as described in this
Article 16 shall be paid by Tenant, including Attorney's Fees.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 17
INSURANCE


17.1        Required Coverages.  Tenant shall obtain prior to the Commencement
Date, and shall maintain in force throughout the term hereof, either by
“blanket” policy or separate policies, the following types of insurance
coverage:


A.      Casualty Insurance.  Fire, wind, storm, flood (if the Building is in a
flood zone), vandalism, malicious mischief, and extended coverage, insuring the
Building and all fixtures and other property of Landlord leased by Landlord to
Tenant pursuant to this Lease for the full replacement value thereof, without
deduction for depreciation.  With respect to flood insurance, however, the
amount of coverage shall be the maximum amount eligible for coverage under the
National Flood Insurance Program.


B.      Liability Insurance.  Comprehensive public liability insurance covering
claims for personal injury, death, and property damage arising out of Tenant's
use or occupation of the Premises, having a combined single limit of liability
of not less than $1,000,000.00 arising out of any one occurrence and a limit of
liability of not less than $500,000.00 for property damage.


C.      Glass Insurance.  All plate glass on or enclosing the Building;
provided, however, that Tenant shall have the option to self-insure such items.


D.      Workers' Compensation.  Workers' compensation insurance for the benefit
of all its employees entering upon the Premises as a result of or in connection
with their employment by Tenant.


17.2        Minimum Requirements. All insurance policies shall be issued by
companies acceptable to Landlord and licensed and registered to operate in the
State of Florida, and shall be in form reasonably satisfactory to
Landlord.  Tenant shall provide Landlord with copies of the policies or
certificates evidencing that Tenant's insurance is in full force and effect and
stating the terms thereof.  Landlord shall have the right, but not the
obligation, to obtain any such insurance and to pay the premiums therefor:  (a)
by delivery of notice to Tenant at least 30 days prior to the expiration of the
then applicable insurance term; or (b) at any time without notice should Tenant
fail to provide any such insurance.  In the event Landlord obtains any such
insurance, the entire amount of the premiums therefor shall be immediately due
and payable by Tenant to Landlord.  In the event of any damage covered under the
policy or policies obtained by Tenant under Article 17.1.A - 17.1.D, all
insurance proceeds for such damage shall be paid to Landlord.  All insurance
policies shall name Landlord, Security Instrument holders, and Tenant as
insureds, and shall provide that Landlord and Security Instrument holders shall
be given a minimum of 30 days written notice by registered mail by the insurance
company prior to cancellation, termination, or change in such insurance.


17.3        Claims.  To the extent that either Landlord or Tenant may have
claims against the other for casualty damage to the Premises, the Building, or
improvements or personal property located thereon (including business
interruption caused thereby), which claims are covered by insurance payable to
and protecting the claiming party, the claiming party shall exhaust all claims
under such insurance before asserting any claims against the other party.  The
foregoing shall apply to claims for damage whether such damage is caused, wholly
or partially, by the negligence or other fault of the other party or its
employees, agents, invitees, or licensees.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 18
CASUALTY


18.1        Partial Destruction.  Except as otherwise provided in Article 18.2,
if the Building is damaged by fire or other casualty insured under the insurance
policies required by Article 17, then upon Landlord's receipt of the insurance
proceeds, but not later than 60 days after the casualty occurs, Landlord shall
commence the repair and restoration of the Building to substantially the
condition thereof immediately prior to such damage, and shall thereafter use
reasonably diligent efforts to complete such repair and restoration, limited,
however, to the extent of the insurance proceeds received by Landlord therefor.


18.2        Other Conditions.  If, as a result of fire or other casualty, the
Building is rendered wholly untenantable, the Building is damaged in whole or in
part as a result of a risk not covered by the insurance policies set forth in
Article 17.1.A - 17.1.D, or the Building is damaged to an extent of greater than
50 percent of the Building's then replacement value, then Landlord may elect
either to repair the damage or to terminate this Lease by notice of such
termination given to Tenant within 30 days after the date of such
casualty.  Upon such termination, Tenant's liability for the rents reserved
hereunder shall cease as of the effective date of the termination, subject,
however, to the provisions for abatement of rent set forth in Article 18.3.


18.3        Abatement.  If, by reason of fire or other casualty, greater than 50
percent of the Building is rendered untenantable, the rent shall be fully
abated.  If, by reason of fire or other casualty, 50 percent or less of the
Building is rendered untenantable, the rent shall be abated proportionately on a
square footage basis as to that portion of the Building rendered
untenantable.  Such abatement shall terminate upon substantial completion of
repairs to the Building or upon Tenant's resumption of business operations
within the damaged portion of the Building, whichever shall first occur.  Except
for the abatement of rent as set forth above, Tenant shall not be entitled to,
and hereby waives all claims against Landlord for, any compensation or damage
for loss of use of the whole or any part of the Building or for any
inconvenience or annoyance occasioned by any such damage or repair.


18.4        Termination by Tenant. If Landlord elects, or is required, to repair
damage to the Building pursuant to Articles 18.1 or 18.2 and fails to commence
such repairs within 60 days after the date of the casualty giving rise to such
repairs, Tenant may elect to terminate this Lease by notice of such termination
given to Landlord upon the expiration of such 60-day period.  If, after
commencing such repairs, Landlord fails to use reasonably diligent efforts to
complete such repairs, Tenant shall give Landlord notice of such failure, and
Landlord shall thereafter have 15 days in which to undertake such reasonably
diligent efforts.  If Landlord thereafter fails to undertake and diligently
pursue such efforts, Tenant may elect to terminate this Lease by notice of such
termination to Landlord.


ARTICLE 19
INDEMNIFICATION


Landlord shall not be liable for injury or damage caused to any person or
property by reason of:  (a) the failure of Tenant to perform any of its
covenants or agreements hereunder; or (b) any existing defect in the Premises or
Building.  Tenant shall Indemnify Landlord against all loss, damage, claim,
demand, liability or expense by reason of any damage or injury to persons
(including loss of life) or property which may arise as a result of, in
connection with, or in any way related to, the occupancy or use of the Premises
by Tenant, whether or not occurring or resulting in damage or injury within the
Premises.  Tenant acknowledges that the foregoing provisions of this Article 19
shall apply to all activities on the Premises, even if such activities are prior
to the Commencement Date.  Notwithstanding the foregoing provisions of this
Article 19, Tenant shall have no obligation to Indemnify Landlord against claims
arising solely from the negligence of Landlord or the failure of Landlord to
perform its obligations under this Lease.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 20
INSPECTION AND REPAIR


Landlord and its representatives shall have the right at any reasonable time to
enter upon the Premises for the purpose of inspection or making repairs or
otherwise to protect Landlord’s interest, but the right of Landlord to enter,
repair, or do anything else to protect Landlord’s interest, or the exercise or
failure to exercise such right, shall in no way diminish Tenant's obligations or
enlarge Landlord's obligations under this Lease, affect any right of Landlord,
or create any duty or liability of Landlord to Tenant or any third
party.  Except in case of an emergency: (a) Landlord shall give Tenant
reasonable advance notice of Landlord's intention to enter upon the Premises
pursuant to the provisions of this Article 20; and (b) Landlord and its
representatives shall not materially interfere with the reasonable conduct of
Tenant's business in the exercise of Landlord's rights under the provisions of
this Article 20.


ARTICLE 21
DEFAULT


21.1        Event of Default.  The occurrence of any of the following events,
acts, or circumstances shall constitute an “Event of Default”:


A.      Failure by Tenant to make any rental or other payment due hereunder
within 10 days after the same shall become due;


B.      Failure by Tenant to observe, perform, or comply with any of the terms,
covenants, agreements, or conditions contained in this Lease (other than as
specified in Article 21.1.A), and the continuance of such failure for 20 days
after Landlord has given Tenant notice of such failure.  If Tenant has promptly
commenced and diligently pursued remedial action within such 20-day period but
has been unable to cure its default prior to the expiration thereof, such 20-day
period shall be extended for the minimum time reasonably required for the
completion of Tenant's remedial action, provided Tenant continues to pursue such
remedial action;


C.      The bankruptcy of, or appointment of a receiver or trustee for, Tenant,
unless the same is vacated or dismissed within 20 days;


D.      Tenant's voluntarily petitioning for relief under, or otherwise seeking
the benefit of, any bankruptcy, reorganization, or insolvency law;


E.      The sale of Tenant's interest under this Lease by execution or other
legal process;


F.      Tenant's abandonment or vacation of the Premises for a period of 20
consecutive business days during the term of this Lease;


G.      Tenant's making an assignment of a material portion of its assets for
the benefit of creditors;


H.      Tenant's failure to maintain its status as a corporation in good
standing in the state of its incorporation, or Tenant's dissolution or
liquidation;


I.      Tenant's sale of all, or substantially all, of its assets.


21.2        Remedies.  Upon the occurrence of an Event of Default, Tenant shall
become a tenant at sufferance, and Landlord, at its option and at any time
thereafter, may pursue, exercise, and enforce either the remedy set forth in
Article 21.2.A or the remedy set forth in Article 21.2.B, without notice or
demand except as hereinafter provided.
 
9

--------------------------------------------------------------------------------


 
A.      Enter upon and take possession of the Premises, using such force or
means as may be necessary and legally permitted, and dispossess and remove all
persons, goods and chattels, without liability to Tenant in law or in equity for
any damages caused by such removal, possession, and entry.  Upon such entry by
Landlord, Tenant shall at once surrender possession of the Premises and shall be
liable in damages and subject to equitable action for failure to do
so.  Surrender of the Premises shall not in and of itself constitute a
termination of this Lease or relieve Tenant from any of the terms, covenants,
and conditions hereof.  After resuming possession of the Premises, Landlord may:


(1) Relet, as Tenant's agent and without terminating this Lease, the Premises
for such amounts and upon such terms and conditions as Landlord may deem best
under the circumstances, whereupon Tenant shall be liable to Landlord in general
damages for the difference between the rentals and other charges stipulated to
be paid by Tenant and what Landlord is able to recover from a re-letting, after
deducting any Attorney's Fees, commissions, and other expenses paid by Landlord
with respect to such re-letting; or


(2) Terminate this Lease, whether or not the Premises or any part thereof shall
have been relet, by notice to Tenant, whereupon this Lease shall end; provided,
however, that no such termination of this Lease shall relieve Tenant of its
liability and obligations under this Lease incurred prior to such
termination.  Upon such termination, Tenant shall be immediately liable for the
damages, present and prospective, which are the necessary and direct result of
Tenant's breach, as well as for any special damages as may have resulted from
such breach.


B.      Treat this Lease as remaining in existence, curing Tenant's default by
performing or paying the obligation which Tenant has breached.  All sums paid or
expenses incurred by Landlord directly or indirectly in curing Tenant's default
shall become immediately due and payable.  If the breach consists of a failure
to pay the rent stipulated in this Lease and Landlord elects to treat this Lease
as remaining in existence, Landlord may take such action as is necessary to
recover the rent due as each installment matures or for the whole amount at the
end of the term, or Landlord may upon the breach declare the entire remaining
unpaid rent for the balance of the term hereof immediately due and payable and
take such action as is necessary to recover same.


21.3        Nonexclusive Remedies.  The remedies for which provision is made in
this Article 21 shall not be exclusive, and in addition thereto, Landlord may
pursue such other remedies as are provided by law upon the occurrence of an
Event of Default.  In any event, and irrespective of any option exercised by
Landlord, Tenant shall pay to Landlord all costs and expenses incurred by
Landlord, including Attorney's Fees, in connection with collection of rent or
damages or enforcing other rights of Landlord under this Article 21, whether or
not Landlord elects to terminate this Lease by reason of such Event of
Default.  Tenant hereby expressly waives all rights of redemption, if any,
granted by or under any present or future law in the event Tenant shall be
evicted or dispossessed for any cause, or in the event Landlord shall obtain
possession of the Premises by virtue of the provisions of this Lease, or
otherwise.


21.4        Interest.  Any sums due under this Lease from Tenant to Landlord and
not paid on the date due shall bear interest from the date due at the maximum
rate permitted by law until fully paid.


21.5        Default by Landlord.  Landlord shall be deemed in default under this
Lease in the event:  (i) a petition for bankruptcy is filed by or against
Landlord, unless the same is vacated or dismissed within 20 days; or (ii)
Landlord fails to observe, perform, or comply with any of the terms, covenants,
agreements, or conditions contained in this Lease, and such failure continues
for a period of 20 days after Tenant has given Landlord notice of such
failure.  If Landlord has promptly commenced and diligently pursued remedial
action within such 20-day period but has been unable to cure its default prior
to the expiration thereof, such 20-day period shall be extended for the minimum
time reasonably required for the completion of Landlord's remedial action,
provided Landlord continues to diligently pursue such remedial action.  In the
event of default by Landlord:
 
10

--------------------------------------------------------------------------------


 
A.      If Landlord's default renders the Premises wholly untenantable, or if
Landlord’s default arises under Article 21.5(i), then Tenant shall have the
right to terminate this Lease upon 30 days notice to Landlord, whereupon both
parties shall be relieved of all further obligations hereunder; or


B.      Tenant may, upon written notice to Landlord, cure such default by
performing or paying the obligation which Landlord has breached.  In such case,
all reasonable expenses incurred by Tenant in curing Landlord's default shall be
due and payable from Landlord to Tenant within 10 days after delivery of notice
to Landlord of the amount of such expenses.  If Landlord fails to pay such
expenses within such 10-day period, Tenant may deduct the amount of such
expenses from the next due installments of rent.


ARTICLE 22
WAIVER; ESTOPPEL; ACCORD AND SATISFACTION


The failure of a party to insist, in any one or more instances, upon strict
performance of any covenants or agreements of this Lease, or to exercise any
option of such party herein contained, shall not be construed as a waiver or
relinquishment of any right or remedy of such party hereunder and shall not be
deemed a waiver of any subsequent breach or default by the other party of the
covenants or conditions herein.  Receipt of rent by Landlord, with knowledge of
the breach of any covenant or agreement hereof, shall not be deemed a waiver of
such breach.  No waiver by a party of any provision hereof shall be deemed to
have been made unless expressed in writing and signed by such party.  Neither a
payment by Tenant or receipt by Landlord of an amount which is less than the
amount then due pursuant to the terms of this Lease, nor any endorsement or
statement on any check or any letter accompanying any check or payment
hereunder, shall be deemed an accord and satisfaction.  Landlord may accept such
check or payment without prejudice to Landlord's right to recover the balance of
the rent or other amount then due or to pursue any other remedy provided in this
Lease.


ARTICLE 23
SUBORDINATION AND NONDISTURBANCE


23.1        Subordination.  All rights and interests of Tenant hereunder are and
shall be and remain subject, subordinate, and inferior to all mortgages, trust
deeds, ground leases, or security instruments (each of which shall be referred
to herein as a “Security Instrument”), heretofore or hereafter given and
encumbering the Premises, or any part thereof, and to all renewals,
modifications, consolidations, replacements, and extensions of any such Security
Instrument.  The rights of the holder of any Security Instrument shall at all
times be and remain prior and superior to all rights and interests of
Tenant.  This provision shall operate as a subordination agreement with respect
to all Security Instruments and all renewals, modifications, consolidations,
replacements, and extensions thereof.  If the holder of a Security Instrument,
or any person, firm, or corporation agreeing to make a loan secured by a
Security Instrument on the Premises, shall require confirmation of any
subordination for which provision is herein made or a separate subordination
agreement with respect to any transaction, Tenant shall execute such
confirmation or subordination agreement in the form required by such Security
Instrument holder or other person, firm, or corporation agreeing or proposing to
make a loan secured by a Security Instrument on the Premises.  In the event any
proceedings are brought for foreclosure of, or in the event of the exercise of
any power of sale under, any Security Instrument, Tenant shall attorn to the
Security Instrument holder or purchaser upon any such foreclosure or sale and
recognize such holder or purchaser as the Landlord under this Lease.
 
11

--------------------------------------------------------------------------------


 
23.2        Nondisturbance.  Notwithstanding the provisions of Article 23.1,
provided that Tenant is current in payment of rent and is not otherwise in
default under the terms of this Lease, Tenant's rights to peaceful occupation
and possession of the Premises in accordance with the provisions of this Lease
shall not be disturbed for the term of this Lease.  Landlord shall cause the
holder of any Security Instrument that is hereafter given by Landlord as an
encumbrance on the Premises to execute and deliver to Tenant an agreement
acknowledging Tenant's rights under this Article 23.2.


23.3        Rights of Security Instrument Holder. In the event that a Security
Instrument holder or third party should take title to the Premises through
foreclosure or otherwise as a result of the default of Landlord, then in that
event the Security Instrument holder or third party title holder shall not:  (a)
be liable for a prior act or default of Landlord or be subject to any defense or
offsets available to Tenant against Landlord; (b) be liable for any construction
obligations of Landlord, including repairs or renovations following a Taking or
casualty; (c) be liable for any prepaid rent or deposits paid by Tenant except
to the extent same are actually received by the Security Instrument holder or
third party title holder; or (d) be liable for any modification of this Lease
except where approved in writing by the Security Instrument holder.


A.      As long as the Premises are subject to the lien of a Security
Instrument, then this Lease and Tenant's tenancy shall remain in full force and
effect notwithstanding:  (1) any delay or omission by the Security Instrument
holder in exercising, or any waiver by the Security Instrument holder of, any
right or remedy under the Security Instrument; (2) any amendment of, or
supplement to, the Security Instrument which does not affect any rights of
Tenant under this Lease; or (3) any bankruptcy, receivership, consolidation,
reorganization, dissolution, liquidation, or similar proceeding with respect to
Landlord.  This Lease shall remain in full force and effect, and Tenant's
obligations hereunder shall not be modified, impaired, or diminished, in the
event a Security Instrument holder acquires title to the Premises through a
foreclosure or conveyance in lieu of foreclosure, provided only that the
Security Instrument holder, as successor in interest to Landlord, performs the
obligations of Landlord hereunder accruing from and after the date such Security
Instrument holder acquires title to the Premises.


B.      Tenant shall provide to any Security Instrument holder or third party
taking title to the Premises through foreclosure, within 10 days of written
request to Tenant, an estoppel certificate certifying that this Lease is
unmodified and in full force and effect, or that this Lease is in full force and
effect as modified, and stating the modifications.  Such estoppel certificate
shall also state the amount of monthly rent, the date to which the rent has been
paid in advance, and the amount of any security deposit or prepaid rent.  The
estoppel certificate shall be in form reasonably satisfactory to the Security
Instrument holder or third party taking title to the Premises through
foreclosure.


ARTICLE 24
CONDEMNATION


24.1        Taking.  In the event a part of the Premises be taken by reason of
the exercise of the right of eminent domain by any public or quasi-public
authority, or be conveyed in settlement of threatened eminent domain proceedings
(both of which are referred to as a “Taking”), there shall be an equitable
abatement of the rental.  Such equitable abatement shall result in the decrease
of rental payable by the percentage decrease in the square footage of the
Building resulting from the Taking.  If the Taking involves all the Premises or
such a substantial and material portion of the Premises as will reasonably
preclude Tenant from operating Tenant's business on the Premises, then this
Lease shall terminate as of the date the condemning authority acquires
possession of the Premises.
 
12

--------------------------------------------------------------------------------


 
24.2        Damages.  Landlord reserves unto itself, and Tenant assigns to
Landlord, all rights to damages accruing on account of any Taking of any part of
the Premises, or by reason of any act of any public or quasi-public authority
for which damages are payable; provided, however, that Tenant may recover from
the condemning authority an amount payable for business damages.  Tenant shall
execute such instruments of assignment as may be required by Landlord; join with
Landlord in any petition for the recovery of damages, if requested by Landlord;
and turn over to Landlord any damages (other than Tenant's business damages)
that may be recovered in connection with a Taking.  Landlord does not reserve to
itself, and Tenant does not assign to Landlord, any damages payable for trade
fixtures installed by Tenant at its cost and expense and which are not to remain
part of the Premises upon a termination or expiration of the term of this Lease,
as set forth in Article 10.2.


ARTICLE 25
TAXES


25.1        Taxes on Property. Landlord shall pay all ad valorem taxes or other
assessments levied or assessed against the Premises before they become
delinquent.  Tenant shall pay all ad valorem taxes or other assessments levied
or assessed against Tenant's personal property, including trade fixtures,
located on the Premises and will cause such personal property to be assessed
directly to Tenant.


25.2        Taxes on Rent.  Tenant shall pay all sales, use, and excise taxes
levied, assessed, or payable on all amounts payable under this Lease (which
taxes shall be paid to Landlord along with each monthly installment of rent), or
on, or on account of, the leasing of the Premises to Tenant.


25.3        Payment by Landlord. If Tenant fails to pay any taxes or assessments
required to be paid by Tenant hereunder and Landlord pays such amounts, Tenant
shall thereafter pay to Landlord on demand, as additional rent hereunder, all
taxes and assessments paid by Landlord, together with any interest or penalty
incurred by Landlord due to Tenant's failure to pay such amounts in a timely
manner.  The foregoing is in addition to, and not a limitation of, any other
remedies of Landlord provided in this Lease.


ARTICLE 26
RIGHT TO SELL


Landlord is entitled to sell the Premises at Landlord's discretion.  Should
Landlord sell or convey the title to the Premises, Tenant shall be obligated to
Landlord's successor in title and shall be required to maintain adherence to the
conditions and requirements of this Lease.  In the event of a proposed sale by
Landlord, Tenant shall execute an estoppel certificate or such other
documentation as may be reasonably required by Landlord.  In the event of
assignment of this Lease by Landlord in conjunction with Landlord's sale or
conveyance of the Premises, Landlord shall thereafter be relieved of all
obligations or liability arising under this Lease.


ARTICLE 27
NOTICES


All notices required by the terms of this Lease shall be in writing. Notices may
be sent by first class, certified U.S. Mail, return receipt requested; by
personal delivery, including delivery by courier services; or by telecopy.
Notices shall be deemed given three days following the date of mailings, if
notice is given by mail; upon receipt, if notice is given by personal delivery;
or at the time of transmission, if the notice is given by telecopy. All notices
and payments to be made to Landlord under the terms of this Lease shall be
delivered to Landlord at 259 Cedar Park Circle, Sarasota, FL 34242. All notices
to be sent to Tenant under the terms of this Lease, and legal notices which
might be delivered to Tenant in conjunction with actions concerned with
enforcement of terms of this Lease or recoveries thereunder, shall be delivered
to Tenant at the Premises. Either party may change its address for notices by
notifying the other party of such change.
 
13

--------------------------------------------------------------------------------


 
ARTICLE 28
ENVIRONMENTAL MATTERS


28.1        Tenant's Restrictions. Tenant shall not cause or permit to occur:


A.      Any violation of Governmental Regulations related to environmental
conditions on, under, or about the Premises, or arising from Tenant's use or
occupancy of the Premises, including, but not limited to, soil and ground water
conditions; or


B.      The use, generation, release, manufacture, refining, production,
processing, storage, or disposal of any Hazardous Substances on, under, or about
the Premises, or the transportation to or from the Premises of any Hazardous
Substances, except in compliance with Governmental Regulations.


28.2        Environmental Clean-up. Tenant shall, at Tenant's own expense,
comply with all Governmental Regulations regulating Tenant's use, generation,
storage, transportation, or disposal of Hazardous Substances.  Furthermore:


A.      Tenant shall, at Tenant's own expense, make all submissions to, provide
all information required by, and comply with all requirements of, governmental
authorities pursuant to Governmental Regulations.


B.      Should any governmental authority or third party demand that a clean-up
plan be prepared and that a clean-up be undertaken because of any deposit,
spill, discharge, or other release of Hazardous Substances caused by Tenant or
Tenant's officers, agents, employees, invitees, or licensees that occurs during
the term of this Lease at, from, or about the Premises, then Tenant shall, at
Tenant's own expense, provide, submit, and implement the required plans and all
related bonds and other financial assurances.


C.      Tenant shall promptly provide all information regarding the use,
generation, storage, transportation, or disposal of Hazardous Substances that is
requested by Landlord.  If Tenant fails to fulfill any duty imposed under this
Article 28.2 within a reasonable time, Landlord may do so at Tenant's
expense.  In such case, Tenant shall cooperate with Landlord in order to prepare
all documents Landlord deems necessary or appropriate to determine Tenant's
compliance with Governmental Regulations, and Tenant shall execute all such
documents promptly upon Landlord's request.  No such action by Landlord and no
attempt made by Landlord to mitigate damages under any Governmental Regulations
shall constitute a waiver of any of Tenant's obligations under this Article 28.


D.      Tenant shall Indemnify Landlord against all liability arising from:  (1)
any deposit, spill, discharge, or other release of Hazardous Substances that
occurs during the term of this Lease at or from the Premises or as a result of
Tenant's prior or future use or occupancy of the Premises; (2) Tenant's failure
to provide all information, make all submissions, and take all steps required by
all governmental authorities under Governmental Regulations; or (3) Tenant's
failure to comply with Tenant's obligations under this Article 28.  Tenant's
obligations and liabilities under this Article 28 shall survive the expiration
or termination of this Lease.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 29
BROKERAGE COMMISSIONS


Tenant warrants to Landlord that this Lease was not procured by any real estate
broker.  Tenant shall Indemnify Landlord against any claim to a real estate
commission arising out of this Lease made by any broker with whom Tenant has
dealt.


ARTICLE 30
ATTORNEY'S FEES


In any arbitration proceeding to construe or enforce this Lease, and in any
judicial proceeding to construe or enforce the award of the arbitrator, the
losing party shall pay the prevailing party's reasonable costs, expenses, and
Attorney's Fees expended or incurred in connection therewith.


ARTICLE 31
LIMITATION OF LIABILITY


Notwithstanding anything in this Lease to the contrary, Landlord's liability
under this Lease shall be limited solely to Landlord's interest in the Premises
and the Building, together with the rents and profits accruing therefrom after a
default by Landlord, as such interest is constituted from time to
time.  Landlord shall have no personal liability with respect to this Lease.


ARTICLE 32
MISCELLANEOUS


32.1        Entire Agreement. This Lease and the exhibits attached hereto
constitute the sole and exclusive agreement between the parties with respect to
the Premises.  No amendment, modification, or revision of this Lease shall be
effective unless in writing and executed by Landlord and Tenant.


32.2        Severability.  If any term or provision of this Lease or the
application thereof to any present or future circumstances, to any extent, be
held to be invalid or unenforceable by a court of competent jurisdiction, the
remainder of this Lease shall be in full force and effect, and only the
provision found to be unenforceable shall be stricken from the terms hereof.


32.3        Force Majeure.
  Should a party be unable to perform any of its obligations contained in this
Lease due to circumstances beyond its control, including but not limited to
labor disputes; Governmental Regulations; fire or other casualty; acts of the
other party or the other party's employees, agents, contractors, subcontractors,
or invitees; inability to obtain material or services; strikes; or acts of
nature, such party shall not be considered in default under the terms of this
Lease, the time for performance by such party of the obligation shall be
extended for a period of time equal to the length of the delay caused by such
circumstances, and the other party shall not be excused from the obligation to
pay all amounts and charges required under this Lease as the same become due
except as otherwise expressly provided herein.


32.4        Radon.  Florida law requires the following statement in connection
with the lease of any building in Florida: RADON GAS: Radon is a naturally
occurring radioactive gas that, when it has accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it
over time.  Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida.  Additional information regarding radon and radon
testing may be obtained from your county public health unit.
 
15

--------------------------------------------------------------------------------


 
32.5        Exhibits.  All Exhibits referred to herein are incorporated by
reference and made a part of this Lease.


32.6        Governing Law.  This Lease shall be construed according to Florida
law.


32.7        Arbitration.  Any controversy or claim arising out of or relating to
this Lease, or the breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  The arbitrator shall have no power to change
any of the provisions of this Lease in any respect, and the jurisdiction of the
arbitrator is hereby expressly limited accordingly.  The venue of any
arbitration proceeding brought hereunder shall be in Sarasota County, Florida.


32.8        Binding Effect.  The terms and conditions of this Lease are binding
upon the heirs, successors, and assigns of the parties hereto.  The obligations
of Tenant hereunder shall be joint and several.


32.9        Usage.  Whenever used herein, the singular number shall include the
plural and the plural the singular, and the use of any gender shall include all
genders.  Titles of articles, paragraphs, and subparagraphs of this Lease are
for convenience only and neither limit nor amplify the provisions of this Lease.


32.10      No Third Party Rights. The provisions of this Lease are for the
exclusive benefit of Landlord and Tenant, and except for rights expressly
granted to third parties by the terms hereof, no third party shall have any
right or claim against Landlord or Tenant by reason of such provisions or be
entitled to enforce any of such provisions against Landlord or Tenant.


32.11      No Recording.  Neither this Lease nor any portion hereof shall be
recorded unless both parties hereto agree in writing.


32.12      Time of Essence. Time is of the essence of this Lease.




[SIGNATURE PAGE TO FOLLOW]
 

 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Lease on the day and year
first above mentioned.
 

Signed, sealed, and delivered in      LANDLORD:    the presence of:      JORDYN
HOLDINGS III, LLC                            
By: 
    
 
   
 
                
Its: 
     As to Landlord        

 
 

    TENANT:        GPS INDUSTRIES, INC.                      
  
 
By: 
           
 
              
  
 
Its: 
  
 
As to Tenant
     

 
 
 
 
 
17

--------------------------------------------------------------------------------
